Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 1 of 22 PageID# 4129



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                          )
 SOURCEAMERICA, et al.,                   )
                                          )
        Plaintiffs,                       )
                                          )
 v.                                       )
                                              Case No. 1:17-cv-893 (TSE/IDD)
                                          )
 UNITED STATES DEPARTMENT OF              )
 EDUCATION, et al.,                       )
                                          )
        Defendants                        )
                                          )

      FEDERAL DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF CROSS
      MOTION FOR SUMMARY JUDGMENT AND RESPONSE TO INTERVENOR’S
                      SUMMARY JUDGMENT BRIEF
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 2 of 22 PageID# 4130



                                 PRELIMINARY STATEMENT

         For the reasons explained in the federal defendants’ first summary judgment

 memorandum,1 the Court should dismiss this case without reviewing the arbitration decision,

 because the Randolph-Sheppard Act, 20 U.S.C. §§ 107–107f, permits only designated State

 licensing agencies to bring federal agencies to arbitration and later seek judicial review of the

 ensuing arbitration decisions. If the Court proceeds with review of the arbitration decision,

 however, then the Court should find that the panel erred in ruling that the Army’s actions

 violated the Randolph-Sheppard Act and should remand for a corrected decision, without issuing

 injunctive relief.

         In this brief the Government responds to the arguments made in the first summary

 judgment brief filed by intervenor State of Kansas2 and the second summary judgment brief filed

 by plaintiffs SourceAmerica and Lakeview Center, Inc.3 None of the arguments in either of those

 briefs points to any error in the Government’s arguments.

                                           ARGUMENT

 I.      The plaintiffs’ claims should be dismissed because only a Randolph-Sheppard Act
         State licensing agency may seek judicial review of an arbitration panel decision.

         As explained in the federal defendants’ first memorandum, the Randolph-Sheppard Act

 permits only designated State licensing agencies to bring federal agencies to arbitration and later

 seek judicial review of the ensuing arbitration decisions. The plaintiffs may not seek judicial

 review because they do not fall within the “zone of interests” of the pertinent provisions of the



         1
           Defs.’ Mem. in Opp’n to Pls.’ Mot. for Summ. J. and in Supp. of Cross Mot. for Summ.
 J. (Defs.’ Mem.), ECF Nos. 71, 73.
         2
           Br. in Supp. of Intervenor State of Kansas’ Resp. to Pls.’ Mot. for Summ. J., and State of
 Kansas’ Mot. for Summ. J. Against Pls. (Kansas Br.), ECF No. 69.
         3
           Reply Mem. of Law in Supp. of Pls.’ Mot. for Summ. J. and in Opp’n to Defs.’ and
 Intervenor’s Cross-Mots. for Summ. J. (Pls.’ Reply), ECF No. 74.
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 3 of 22 PageID# 4131



 Randolph-Sheppard Act, because the Randolph-Sheppard Act impliedly precludes requests for

 judicial review from parties other than Randolph-Sheppard Act State licensing agencies and

 vendors, and because a bid protest action under 28 U.S.C. § 1491(b) provides another adequate

 remedy.

        A.      SourceAmerica and Lakeview do not fall within the zone of interests
                protected by the Randolph-Sheppard Act.

        SourceAmerica and Lakeview cannot seek review under the Administrative Procedure

 Act, 5 U.S.C. §§ 551–559, 701–706, because they have not shown that their “grievance” falls

 “within the ‘zone of interests’ to be protected or regulated by the statute or the constitutional

 guarantee in question,” Taubman Realty Grp. Ltd. v. Mineta, 320 F.3d 475, 480 (4th Cir. 2003)

 (citing Pye v. United States, 269 F.3d 459, 466–67 (4th Cir. 2001)). See Defs.’ Mem. 15–17.

        The federal defendants noted that the only provisions properly considered in the zone-of-

 interests analysis are the arbitration provisions of the Randolph-Sheppard Act, because those

 provisions form the sole basis for the arbitration decision. See Defs.’ Mem. 16–17. The plaintiffs

 argue that the Court should also consider the Javits-Wagner-O’Day Act, 41 U.S.C. §§ 8501–

 8506, pointing to language in Bennett v. Spear, 520 U.S. 154 (1997), stating that the zone-of-

 interests analysis examines “the particular provision of law upon which the plaintiff relies” or

 “the specific provision which [the plaintiff] alleged had been violated.” Pls.’ Reply 28–29

 (alteration in original) (quoting Bennett, 520 U.S. at 175–76). The language in Bennett does not

 weigh in favor of the plaintiffs here. Bennett involved a situation where the statute relied upon by

 the plaintiffs—the Endangered Species Act, 16 U.S.C. § 1531–1544—was the same statute that

 governed the challenged agency action. See Bennett, 520 U.S. at 175. The case does not suggest

 that the zone-of-interests analysis should take into account a separate statute wholly unconnected

 to the provision governing the agency’s action. See Grand Council of the Crees (of Que.) v.



                                                   2
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 4 of 22 PageID# 4132



 FERC, 198 F.3d 950, 956 (D.C. Cir. 2000) (“We . . . focus on the provision under which the

 [agency] acted here . . . .”); Mendoza v. Perez, 754 F.3d 1002, 1016 (D.C. Cir. 2014) (“[I]n

 considering whether plaintiffs are authorized to sue under [the APA] we look to whether they fall

 within the zone of interests sought to be protected by the substantive statute pursuant to which

 the [defendant agency] acted . . . .”). As explained in the federal defendants’ first memorandum,

 the Javits-Wagner-O’Day Act has no bearing on a Randolph-Sheppard Act arbitration decision—

 the Javits-Wagner-O’Day Act imposes no duties on Randolph-Sheppard Act arbitration panels,

 and Randolph-Sheppard Act arbitration panels have no authority to resolve Javits-Wagner-O’Day

 Act issues. See Defs.’ Mem. 16, 32–33.

        The plaintiffs also do not fall within the zone of interests of the substantive provisions of

 the Randolph-Sheppard Act. The Randolph-Sheppard Act is designed for the benefit of

 participating blind vendors and State licensing agencies. The plaintiffs here do not, and do not

 seek to, participate in the Randolph-Sheppard Act program. They also do not directly compete

 with Randolph-Sheppard Act vendors, as they contend they are entitled to a contract under a

 separate statutory scheme.

        B.      The Randolph-Sheppard Act arbitration scheme permits only State licensing
                agencies to seek judicial review of arbitration decisions.

        The Government also explained that the Randolph-Sheppard Act arbitration provisions

 impliedly preclude parties other than Randolph-Sheppard Act State licensing agencies and blind

 vendors from seeking judicial review of Randolph-Sheppard Act arbitration decisions. The

 Government pointed to a case in which the Supreme Court found that review was precluded

 under very similar circumstances, Block v. Community Nutrition Institute, 467 U.S. 340 (1984).

 Defs.’ Mem. 17–19.




                                                  3
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 5 of 22 PageID# 4133



        The plaintiffs do not explain how Block can be distinguished from this case; instead, they

 rely on the general principle that courts presume that administrative action is subject to judicial

 review. Pls.’ Reply 30–31. But as the Government noted in its first summary judgment brief, the

 Supreme Court explained in Block that the presumption is defeated when “congressional intent to

 preclude judicial review is fairly discernible in the statutory scheme.” Block, 467 U.S. at 351

 (quoting Ass’n of Data Processing Serv. Orgs. v. Camp, 397 U.S. 150, 157 (1970)). That includes

 the kind of situation presented in Block and in this case, where “a statute provides a detailed

 mechanism for judicial consideration of particular issues at the behest of particular persons” and

 “judicial review of those issues at the behest of other persons may be found to be impliedly

 precluded.” Id. at 349. Block favors reading the Randolph-Sheppard Act in a way that limits

 judicial review to State licensing agencies and blind vendors. And it proves that the plaintiffs are

 plainly wrong when they suggest that “specific[] statutory language” is necessary to preclude

 judicial review, Pls.’ Reply 32.

        The plaintiffs also argue that the Randolph-Sheppard Act should not be interpreted to

 confine judicial review to State licensing agencies because such a restriction would be

 unconstitutional. Pls.’ Reply 31 n.12. There is no constitutional problem. A Randolph-Sheppard

 Act arbitration panel has no power to determine the rights of persons other than the parties to an

 arbitration and, under current Fourth Circuit law, cannot grant equitable relief or otherwise

 dictate how an agency should comply with the Randolph-Sheppard Act. See Defs.’ Mem. 6, 32–

 33. The arbitration decision at issue in this case did not adjudicate SourceAmerica’s or

 Lakeview’s rights and, as explained further below, see infra pp. 16–19, did not deprive

 SourceAmerica or Lakeview of any constitutionally protected property right.




                                                   4
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 6 of 22 PageID# 4134



        C.      Lakeview cannot seek judicial review under the APA because there is another
                adequate remedy in the form of a bid protest action.

        The Government further explained that Lakeview cannot seek review of the arbitration

 decision under the APA because APA review is available only when “there is no other adequate

 remedy in a court,” 5 U.S.C. § 704. If the Army were to move forward with a procurement that

 Lakeview believes is unlawful, another remedy would be available to Lakeview in the form of a

 bid protest action under the Administrative Dispute Resolution Act, 28 U.S.C. § 1491(b). See

 Defs.’ Mem. 19–21.

        The plaintiffs complain that it is not clear a bid protest would be available to Lakeview

 now. As the Government stated earlier, the Government does not contend that the plaintiffs’

 present suit would be more properly brought as a bid protest action before the Court of Federal

 Claims under 28 U.S.C. § 1491(b)—in fact, this suit, as framed in plaintiffs’ present complaint,

 most likely would not fall within the bid protest jurisdiction of the Court of Federal Claims. See

 Defs.’ Reply Mem. in Supp. of Their Mot. to Dismiss 8, ECF No. 17. Whether the Court of

 Federal Claims would have jurisdiction over a different or future suit would of course depend on

 the facts and the nature of the plaintiffs’ complaint in that future suit. But there is no obvious

 reason why Lakeview would not be able to bring a later bid protest action against a procurement

 by the Army, and Lakeview has not pointed to any reason.

        The Government explained in its first summary judgment brief that the cases cited in the

 Court’s March 2018 ruling, Colorado Department of Human Services v. United States, 74 Fed.

 Cl. 339 (Fed. Cl. 2006), and Kansas ex rel. Kansas Department of Children and Family Services

 v. SourceAmerica, 874 F.3d 1226 (10th Cir. 2017), do not suggest that the Court of Federal

 Claims would lack jurisdiction over a bid protest action. Those two cases addressed whether

 plaintiffs that are Randolph-Sheppard Act State licensing agencies can bring bid protest actions



                                                   5
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 7 of 22 PageID# 4135



 in the Court of Federal Claims without first proceeding through the Randolph-Sheppard Act

 arbitration process, and the related question of whether a Randolph-Sheppard Act State licensing

 agency can obtain judicial review of an arbitration decision in the Court of Federal Claims. The

 reasoning of Colorado Department of Human Services and Kansas has no bearing on this case,

 where the plaintiffs are not Randolph-Sheppard Act State licensing agencies and have “no rights

 under the Randolph-Sheppard Act,” Colo. Dep’t of Human Servs., 74 Fed. Cl. at 345. The

 additional case cited in the plaintiffs’ second summary judgment brief, Johnson v. United States,

 No. EP-14-CV-00317-DCG, 2014 WL 12540469 (W.D. Tex. Sept. 12, 2014), is inapposite for

 the same reason. Johnson, like Colorado Department of Human Services and Kansas, addressed

 whether a Randolph-Sheppard Act State licensing agency may bring suit in the Court of Federal

 Claims without first pursuing arbitration. See id. at *4 (“[T]he RSA provides a specific and

 comprehensive scheme for the resolution of disputes between a federal agency and a state

 licensing agency.” (emphasis added) (citing Colo. Dep’t of Human Servs., 74 Fed. Cl. at 345)).

        Plaintiffs also point again to the general presumption that administrative action is subject

 to judicial review. But interpreting a statute in a way that results in judicial review being simply

 delayed or directed to a different forum does not implicate this presumption. See Thunder Basin

 Coal Co. v. Reich, 510 U.S. 200, 207 & n.8 (1994) (noting that the presumption in favor of

 judicial review did not suggest that a statute should be read to permit immediate district court

 review instead of limiting claimants to “delayed judicial review” in the Court of Appeals).

        The Government has not argued that § 704 bars claims by SourceAmerica, but

 SourceAmerica’s claims are barred for the other reasons discussed in the federal defendants’

 opening memorandum and this memorandum.




                                                   6
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 8 of 22 PageID# 4136



 II.     If the plaintiffs’ claims are not dismissed, the Court should set aside the arbitration
         decision and remand for a new decision but should not enter injunctive relief.

         A.      The Randolph-Sheppard Act does not apply to contracts for ancillary
                 services in support of a dining facility operated by Army personnel.

         For the reasons explained above, the Court should not review the arbitration decision, but

 if the Court does review the arbitration decision, it should find that the panel erred in ruling that

 the Army violated the Randolph-Sheppard Act. As explained in the Government’s first

 memorandum, the Randolph-Sheppard Act does not apply to contracts for ancillary services in

 support of a dining facility operated by Army personnel. Kansas has not offered any persuasive

 arguments in support of the arbitration panel’s reading of the statute.

         Kansas is correct that the Western District of Texas held in a March 2018 opinion that the

 terms of the Randolph-Sheppard Act do not clearly indicate that the Act is inapplicable to

 contracts for DFA services. Kansas Br. 10 (discussing Tex. Workforce Comm’n v. U.S. Dep’t of

 Educ., No. EP-17-CV-00026-FM (W.D. Tex. Mar. 28, 2018), ECF No. 31, https://ecf.txwd

 .uscourts.gov/doc1/181119811649 (ruling on motion to dismiss)). The court’s analysis of the

 issue was incomplete, however; it focused primarily on the dictionary meaning of the terms

 “operate” and “operation” and did not take full account of the context in which those terms are

 used in the Randolph-Sheppard Act. See Defs.’ Mem. 23–24. The March 2018 decision by the

 Western District of Texas was a ruling on a motion to dismiss, not a final ruling, and the court

 may yet revisit its analysis.

         Kansas also points to a ruling in Washington State Department of Services for the Blind v.

 United States, 58 Fed. Cl. 781 (Fed. Cl. 2003), in which the Court of Federal Claims held that

 there was “no legally-required answer to the question of whether a DFA services contract” was

 subject to the Randolph-Sheppard Act. Id. at 796, discussed in Kansas Br. 20. The Government

 disagrees with that court’s analysis. As explained in the federal defendants’ first memorandum, a


                                                   7
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 9 of 22 PageID# 4137



 close analysis of the terms “operation” and “operating” and how they are used in the Randolph-

 Sheppard Act suggests that the statute is inapplicable when the contractor is providing ancillary

 services in support of the operation of a cafeteria that do not include direct involvement in the

 preparation, service, or sale of food. See Defs.’ Mem. 22–24.

        Kansas, like the arbitration panel, also relies on the reference in 34 C.F.R. § 395.33(c), to

 “[a]ll contracts . . . pertaining to the operation of cafeterias on Federal property.” Kansas Br. 3,

 12 (quoting id.). But as the federal defendants have explained, that provision does not address the

 scope of the Randolph-Sheppard Act priority. See Defs.’ Mem. 25; see also Tex. Workforce

 Comm’n, slip op. at 21–22 (holding that the phrase “pertaining to the operation of cafeterias” in

 34 C.F.R. § 395.33(c) does not define the scope of the Randolph-Sheppard Act priority); Wash.

 State Dep’t of Servs. for the Blind, 58 Fed. Cl. at 790 (same).

        Kansas argues that the “no-poaching” provision of the John Warner National Defense

 Authorization Act for Fiscal Year 2007 (JWA), Pub L. No. 109-364, § 856(a), 120 Stat. 2083,

 2347 (2006), https://www.govinfo.gov/content/pkg/PLAW-109publ364/pdf/PLAW-109publ364

 .pdf, suggests that the Randolph-Sheppard Act applies to contracts for DFA services. The JWA

 no-poaching provision removes some contracts for “services supporting the operation of a

 military dining facility” from the reach of the Randolph-Sheppard Act, and Kansas argues that

 this suggests that contracts for other “services supporting the operation of a military dining

 facility” are subject to the Randolph-Sheppard Act. Kansas Br. 21. This analysis is flawed. The

 Supreme Court has explained that evidence of how a later Congress may have understood a

 provision enacted by an earlier Congress is of limited value in determining the meaning of the

 provision. See, e.g., United States v. Texas, 507 U.S. 529, 535 n.4 (1993) (holding that a statutory

 amendment authorizing prejudgment interest did not show that prejudgment interest was




                                                   8
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 10 of 22 PageID# 4138



 unavailable in situations not covered by the amendment, and noting that “subsequent legislative

 history is a hazardous basis for inferring the intent of an earlier Congress” (quoting Pension

 Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 650 (1990))). The language employed by the

 109th Congress in the JWA does not shed light on how the Court should interpret provisions of

 the Randolph-Sheppard Act enacted by earlier Congresses.

        Kansas also relies on the March 5, 2018, letter from the Secretary of Education to a

 Member of Congress in which the Secretary cited the arbitration panel decision at issue in this

 case and appeared to endorse the arbitration panel’s analysis at least in part. As explained in the

 Government’s first memorandum, an interpretation of a statute stated in a letter from the

 Secretary to a Member of Congress does not establish an agency interpretation that is entitled to

 deference from a court under Chevron U.S.A. Inc. v. NRDC, Inc., 467 U.S. 837 (1984). See Defs.’

 Mem. 26. Kansas refers to the Secretary’s letter as an “Opinion” and suggests that it was issued

 as a formal agency opinion. See Kansas Br. 19 (“This is the opinion that many courts have

 requested be issued to answer the question as to whether the Randolph-Sheppard Act applies to

 DFA contracts.”). That is incorrect; the document in question was simply a letter from the

 Secretary to a Member of Congress and has no binding effect.

        While the Government agrees with SourceAmerica and Lakeview’s ultimate conclusion

 that the arbitration panel erred, some of the more specific arguments made by SourceAmerica

 and Lakeview to support that conclusion are incorrect. One of their more egregious errors is that

 in their discussion of the March 2018 letter, SourceAmerica and Lakeview suggest that the

 Secretary’s authority under the Randolph-Sheppard Act is limited to “establish[ing] a priority for

 the operation of cafeterias on Federal property.” Pls.’ Reply 9. That is not correct. The Randolph-




                                                  9
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 11 of 22 PageID# 4139



 Sheppard Act grants the Secretary of Education broad authority to interpret and enforce the

 provisions of the Act. E.g., 20 U.S.C. § 107a(a).

        B.      If the Court reviews the arbitration decision, the proper remedy is to rule
                that the Randolph-Sheppard Act arbitration panel erred in its interpretation
                of the Act and remand the arbitration decision, and there is no basis for the
                broader injunctive relief requested by the plaintiffs.

        If the Court proceeds with judicial review, it should rule that the Randolph-Sheppard Act

 arbitration panel erred in its application of the Randolph-Sheppard Act and remand for a

 corrected arbitration ruling consistent with the Court’s interpretation of the law. There is no basis

 for broader injunctive relief controlling the Army’s contracting decisions or any other matters

 beyond the arbitration decision under review.

        The Government explained in its first memorandum that the proper remedy is a remand

 for a revised decision and that the Court should not issue broader injunctive relief. The plaintiffs

 argue that any remand order should “direct the arbitration panel to: vacate its prior decision; find

 that the RSA does not cover the Fort Riley DFA services; require a new arbitration panel for any

 further substantive proceedings; and permit Plaintiffs to intervene and participate in the

 remanded arbitration proceedings (if any are required).” Pls.’ Reply 26. But an order of that form

 would be improper—it would simply be an injunction dressed up as a remand order.

        The principle behind the rule favoring remand is that Congress has placed primary

 responsibility for administration of the program in the hands of the agency. The role of the

 reviewing court is narrow—“simply to identify a legal error and then remand to the agency.” N.

 Air Cargo v. U.S. Postal Serv., 674 F.3d 852, 861 (D.C. Cir. 2012) (citing PPG Indus., Inc. v.

 United States, 52 F.3d 363, 365 (D.C. Cir. 1995)); Defs.’ Mem. 30. In keeping with that

 allocation of responsibility, a court generally should not dictate how the agency will correct the

 errors of law identified by the court or what other proceedings the agency should conduct. See



                                                  10
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 12 of 22 PageID# 4140



 INS v. Orlando Ventura, 537 U.S. 12, 16 (2002) (per curiam) (explaining that remand is the

 preferred remedy because a reviewing court should not “intrude upon the domain which

 Congress has exclusively entrusted to an administrative agency” (quoting SEC v. Chenery Corp.,

 318 U.S. 80, 88 (1943))). In the context of the Randolph-Sheppard Act, Congress has directed

 that the Secretary of Education is responsible for convening an arbitration, and the arbitration

 panel is responsible for conducting the arbitration. 20 U.S.C. §§ 107d-1(b), 107d-2(a). The Court

 should simply explain how the arbitration panel erred and then leave it to the Secretary and the

 arbitration panel to conduct further proceedings consistent with the Court’s legal ruling. It would

 not be proper for the Court to instruct the Secretary or the arbitration panel how the proceedings

 on remand should be conducted or to dictate a particular outcome or result. See Orlando Ventura,

 537 U.S. at 16 (explaining that when a court finds that an agency erred by failing to consider an

 issue, the court ordinarily should remand to the agency rather than making its own

 determination).

        Injunctive relief against the Army would be particularly inappropriate given that there are

 no valid claims against the Army. The Army did not issue the arbitration decision and therefore is

 not a proper defendant with respect to the plaintiffs’ claims for judicial review of the arbitration

 decision. The plaintiffs assert that they also intended to assert independent APA claims against

 the Army challenging “reliance” by the Army on the arbitration decision and the Army’s “failure

 to award” a contract to Lakeview, Pls.’ Reply 26, but those claims were not clearly raised in the

 plaintiffs’ complaint or in the plaintiffs’ first summary judgment memorandum, Mem. in Supp. of

 Pls.’ Mot. for Summ. J., ECF No. 67. In any event, neither “reliance” on the arbitration decision

 nor a “failure to award” a contract is properly subject to challenge under the APA.




                                                  11
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 13 of 22 PageID# 4141



        The Administrative Procedure Act permits review of “final agency action.” 5 U.S.C.

 § 704. An APA suit must target some “circumscribed and discrete” action by the agency—a

 “determination of rights and obligations, whether by rule, order, license, sanction, relief, or

 similar action.” Vill. of Bald Head Island v. U.S. Army Corps of Eng’rs, 714 F.3d 186, 193–94

 (4th Cir. 2013) (citation omitted) (citing Bennett v. Spear, 520 U.S. 154, 177–78 (1997)). The

 APA does not provide a basis for challenging “reliance” on the arbitration decision independent

 of any specific action. See also Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 899 (1990) (rejecting

 an APA claim that was not targeted at an “identifiable action or event”).

        The APA also permits challenges to an agency’s “failure to act,” 5 U.S.C. §§ 551(13); see

 also id. § 706(1) (permitting relief to “compel agency action unlawfully withheld or

 unreasonably delayed”). But a claim challenging an agency’s failure to act “can proceed only

 where a plaintiff asserts that an agency failed to take a discrete agency action that it is required to

 take.” Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004). “The limitation to required

 agency action rules out judicial direction of even discrete agency action that is not demanded by

 law . . . .” Id. at 65; see also Vill. of Bald Head Island, 714 F.3d at 195; Mem. Op. 18–20, ECF

 No. 26 (“[A]n action is legally required only if there is a mandatory, statutory obligation that an

 agency take a specific discrete action.”). The plaintiffs’ status under the Javits-Wagner-O’Day

 Act does not grant them a strict right to receive a contract within any specific timetable, so there

 is no basis for an APA claim. See infra pp. 16–17 (explaining the Javits-Wagner-O’Day Act does

 not guarantee that an authorized supplier will receive a contract); Aslam v. Mukasey, 531 F. Supp.

 2d 736, 742 (E.D. Va. 2008) (noting that a plaintiff seeking to compel agency action must show

 not only that the agency “has a nondiscretionary duty to act” but also that the agency “has an

 accompanying duty to [act] within a certain period of time”).




                                                   12
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 14 of 22 PageID# 4142



        In addition, injunctive relief is improper when there is no reason to believe the defendant

 will engage in the action that would be prohibited by the injunction. See City of Los Angeles v.

 Lyons, 461 U.S. 95, 111 (1983) (explaining that injunctive relief is improper “where there is no

 showing of any real or immediate threat that the plaintiff will be wronged again”); PBM Prods.,

 LLC v. Mead Johnson & Co., 639 F.3d 111, 128 (4th Cir. 2011) (noting that an injunction should

 be no broader than necessary to provide complete relief to the plaintiffs). There is no reason to

 believe the Army would “rely” on the arbitration ruling if it was set aside by the Court.

 III.   The plaintiffs’ other challenges to the arbitration panel ruling should be rejected.

        A.      The arbitration panel’s failure to act on SourceAmerica and Lakeview’s
                requests to participate in the arbitration proceeding was harmless error.

        The arbitration panel’s failure to act on the plaintiffs’ requests to participate in the

 proceeding should be disregarded as harmless error. The plaintiffs assert that they were harmed

 by the arbitration decision. But the harmless error analysis does not turn on whether the plaintiffs

 were harmed by the arbitration panel’s ultimate decision; it turns on whether the plaintiffs were

 harmed by the error under consideration—in this case, the panel’s failure to act on their request

 to participate in the proceedings. See Sea “B” Mining Co. v. Addison, 831 F.3d 244, 253 (4th Cir.

 2016) (examining whether the petitioner was harmed by the erroneous exclusion of evidence in

 an administrative proceeding, not whether the petitioner was harmed by the ultimate decision).

 The plaintiffs were not harmed by that error because they would not have significantly added to

 the Army’s presentation, and their participation would not have changed the outcome of the

 proceeding.

        If the Court finds that the arbitration panel’s failure to act on the plaintiffs’ request was

 not harmless, then the Court should simply remand so that the arbitration panel can act on the

 plaintiffs’ request. The Court should not instruct the arbitration panel to grant the request, since



                                                  13
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 15 of 22 PageID# 4143



 that would “intrude upon the domain which Congress has exclusively entrusted to an

 administrative agency.” INS v. Orlando Ventura, 537 U.S. 12, 16 (2002) (per curiam) (quoting

 SEC v. Chenery Corp., 318 U.S. 80, 88 (1943)); see supra pp. 10–11. The Court should instead

 allow for a proper administrative determination on the plaintiffs’ request. The request might be

 properly denied, for example, if the plaintiffs’ participation were incompatible with “the orderly

 conduct of public business,” 5 U.S.C. § 555(b).

        B.      The Court should not rule on the application of the Javits-Wagner-O’Day
                Act because there is no basis for doing so in an action for judicial review of a
                Randolph-Sheppard Act arbitration decision.

        As explained in the federal defendants’ memorandum, the function of the district court in

 an action for review of agency action is that of an “appellate tribunal.” Defs.’ Mem. 33. In that

 role, a reviewing court generally should limit itself to examining whether the agency (in this

 case, the arbitration panel) erred in its action. The reviewing court generally should not reach

 issues that were not decided by the arbitration panel and were not even within the scope of the

 authority of the arbitration panel. Cf. Ry. Labor Execs.’ Ass’n v. ICC, 859 F.2d 996, 999 (D.C.

 Cir. 1988) (declining to consider issues concerning application of the Railway Labor Act because

 the pertinent statute did not confer authority on the agency to decide the issue and the agency had

 not decided the issue, and consequently there was “no agency disposition on point to review”).

 Accordingly, the Court should not decide any issues relating to the application of the Javits-

 Wagner-O’Day Act to the Fort Riley dining facilities.

        While the Court should not examine the application of the Javits-Wagner-O’Day Act at

 all, the Government notes that the plaintiffs are incorrect when they suggest that the Army is

 entitled to deference in its interpretation of the Javits-Wagner-O’Day Act. See Pls.’ Reply 15–16.

 The Javits-Wagner-O’Day Act does not confer authority on the Army to fill gaps in the

 Randolph-Sheppard Act or the Javits-Wagner-O’Day Act. The Fourth Circuit in NISH v. Cohen,


                                                   14
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 16 of 22 PageID# 4144



 247 F.3d 197 (4th Cir. 2001), never held or suggested that the Army’s interpretation of either the

 Randolph-Sheppard Act or the Javits-Wagner-O’Day Act was entitled to deference. See NISH,

 247 F.3d at 203 n.5 (noting that the Department of Defense was not entitled to deference in

 interpretation of the Randolph-Sheppard Act because “there is no deference accorded

 interpretation of a statute that agency does not administer” (citing Shanty Town Assocs. Ltd. v.

 EPA, 843 F.2d 782, 790 n.12 (4th Cir. 1988))).

        C.      The plaintiffs’ claims of bias in the proceedings should be disregarded
                because they are outside the scope of the plaintiffs’ complaint.

        The plaintiffs’ claim that the proceedings were infected by improper ex parte

 communications and bias should be disregarded because the plaintiffs did not raise any claim of

 this kind in their complaint. The two isolated references to the dissenting panel member’s

 concerns about the “fairness” of the proceeding, Compl. for Declaratory and Injunctive Relief

 ¶¶ 8, 103,4 did not provide fair notice that the plaintiffs would be asserting claims of improper ex

 parte communications or bias.

        The Government’s first memorandum also explained that the requirements of § 557 of

 the Administrative Procedure Act, 5 U.S.C. § 557, are not applicable to Randolph-Sheppard Act

 arbitration proceedings. These formal adjudication requirements are applicable only when the

 governing statute specifies that proceedings are to be conducted “on the record after opportunity

 for an agency hearing,” id. § 554(a). That language does not appear in the Randolph-Sheppard

 Act, and the Supreme Court has held that a reference to a “hearing” by itself does not trigger the

 formal adjudication. See United States v. Fla. E. Coast Ry. Co., 410 U.S. 224, 237–38 (1973).

 The plaintiffs argue that the language in the Randolph-Sheppard Act specifying that the Secretary


        4
           The plaintiffs’ memorandum also cites paragraph 26 of the complaint, Pls.’ Reply 17
 n.5, but that paragraph does not appear to relate to the issues of improper ex parte
 communications or bias.


                                                  15
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 17 of 22 PageID# 4145



 “shall convene a panel to arbitrate the dispute” that will “give notice, conduct a hearing, and

 render its decision,” which “shall be final and binding on the parties,” should be treated as the

 equivalent of “on the record after opportunity for an agency hearing.” But they offer no support

 for that argument and fail to show how these terms could put the Randolph-Sheppard Act on

 different footing than the statute that the Supreme Court considered in Florida East Coast

 Railway Co.

        D.      The Court should not reach the plaintiffs’ due process claim, but if it does
                consider that claim, the claim should be rejected.

        As noted in the federal defendants’ memorandum, the Court should not reach the

 plaintiffs’ Due Process Clause claim unless it has first considered and rejected all of the

 plaintiffs’ statutory challenges. The plaintiffs have not contested that argument. If the Court

 reaches the due process claim, it should reject the claim.

        The plaintiffs have not been deprived of any constitutionally protected property interest.

 Lakeview has not lost its status as an authorized supplier of services under the Javits-Wagner-

 O’Day Act; it retains that status. And Lakeview’s status as an authorized supplier does not

 guarantee that Lakeview will receive a Government contract. The plaintiffs argue that the text of

 the Javits-Wagner-O’Day Act specifies that agencies “shall” procure services from a mandatory

 source of supply, but the plaintiffs are quoting the statutory language out of context and in a

 misleading way. The statute provides:

                 (a) IN GENERAL.—An entity of the Federal Government intending to
        procure a product or service on the procurement list referred to in section 8503 of
        this title shall procure the product or service from a qualified nonprofit agency for
        the blind or a qualified nonprofit agency for other severely disabled in accordance
        with regulations of the Committee and at the price the Committee establishes if
        the product or service is available within the period required by the entity.

 41 U.S.C. § 8504(a). A mandatory source of supply is not guaranteed to receive a contract,

 because the statute imposes obligations on a Government entity only when it “intend[s] to


                                                  16
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 18 of 22 PageID# 4146



 procure” the product or service and only if the product or service “is available within the period

 required by the entity.” Id. Even if those two conditions are met, the agency may satisfy the

 obligation by procuring the product or service from any qualified nonprofit agency. The agency’s

 obligations are also subject to AbilityOne Commission regulations. Consequently, a mandatory

 source of supply might never receive a contract if the purchasing agency decides it no longer

 needs the products or services; if the AbilityOne Commission authorizes a different supplier or

 more than one supplier; or if either the central nonprofit agency or the AbilityOne Commission

 grants a purchase exception, see 41 C.F.R. § 51-5.4(a)–(c).

         In its March 2018 opinion, the Court agreed that “these intervening events could prevent

 the ultimate award of the DFA services contract,” but it found that that did not affect the due

 process analysis because “there [was] no indication that any of these events [was] likely to

 occur.” Mem. Op. 14. The relevant question, though, is not whether it is likely that future events

 will frustrate the plaintiffs’ expectations; it is whether it is possible that future events could

 frustrate the plaintiffs’ expectations. For example, in C&E Services, Inc. of Washington v.

 District of Columbia Water and Sewer Authority, 310 F.3d 197 (D.C. Cir. 2002), a disappointed

 bidder for a government contract asserted that it had a property interest in the contract because

 D.C. law required the agency to select the lowest bidder. But the court found the plaintiff did not

 have a property interest because D.C. law permitted an agency to cancel a bid process for

 “cogent and compelling reasons.” Id. at 200 (quoting D.C. Code Ann. § 2-303.07). The court

 explained:

         WASA’s authority to cancel for “cogent or compelling reasons” means that
         submitting the lowest bid does not necessarily translate into winning the contract.
         Instead, cancellation of the bidding hangs over bidders’ heads until contracts are
         actually awarded. Because the Constitution’s “procedural protection of property is
         a safeguard of the security of interests that a person has already acquired in




                                                    17
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 19 of 22 PageID# 4147



        specific benefits,” a Fifth Amendment–protected property interest arises only
        upon award.

 Id. (citation omitted) (quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 576 (1972)).

 The court further held that it did not matter whether the agency in fact had a valid “cogent or

 compelling” reason that would justify cancellation of the bid process under D.C. law. The fact

 that the law allowed for cancellation was enough to prevent the plaintiffs from claiming a

 property interest, even if the defendant could not show that cancellation was authorized in the

 circumstances at hand. See id. at 201 (“We may assume that WASA offered no ‘cogent or

 compelling’ reason for cancellation in this instance, yet still conclude that WASA’s uncontested

 authority to cancel by providing such a reason defeats C&E’s claim of a legal entitlement.”).

        Similarly, in Bannum, Inc. v. Town of Ashland, 922 F.2d 197 (4th Cir. 1990), the plaintiff,

 Bannum, Inc., challenged a decision by the Town of Ashland that withdrew approval for Bannum

 to operate a halfway house under contract with the Bureau of Prisons. Bannum argued, in part,

 that the town’s decision violated its due process rights by depriving it of its interest in the

 contract with the Bureau of Prisons. See id. at 199–200. The Fourth Circuit found that the

 plaintiff’s expectation of a contract with the Bureau of Prisons did not amount to a

 constitutionally protected property interest in part because no contract had been signed and “[t]he

 Bureau of Prisons could have refused to proceed with the contract for some unforeseen

 administrative reason at any time prior to finalization of the agreement.” Id. at 200 (emphasis

 added)). The court did not require the defendant town to show that it was likely the Bureau of

 Prisons would have pulled out of the contract for reasons other than the town’s withdrawal of

 approval. Indeed, the court appears to have assumed that the town’s withdrawal of approval was

 the only reason the Bureau of Prisons did not finalize the contract. See id. at 199 (“The Bureau of

 Prisons . . . notified Bannum that it would not finalize the contract for operation of the Ashland



                                                   18
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 20 of 22 PageID# 4148



 facility because the Town of Ashland had withdrawn its requisite approval to have the facility

 there.”); id. at 200 (“Undoubtedly, Ashland’s withdrawal of approval led to the Bureau of

 Prisons’ change of position . . . .”). Similarly, in this case, Lakeview’s expectation of a

 Government contract was always contingent on future events and never solidified into an

 entitlement protected by the Due Process Clause.

        Even if Lakeview’s expectation of a future Government contract amounted to a

 constitutionally protected property interest, the arbitration panel decision has not deprived the

 plaintiffs of a contract. The arbitration panel did not mandate or prohibit any specific action by

 the Army, and under current Fourth Circuit law it lacked authority to do so. Thus, if the Court

 reaches the due process claim, the claim should be rejected.

                                           CONCLUSION

        For the reasons above, the Court should dismiss this case without reaching the merits of

 the arbitration decision. If the Court does review the arbitration decision, it should rule that the

 arbitration panel erred in ruling against the Army and should remand for a corrected decision

 without entering injunctive relief.

 Dated: October 9, 2018                           Respectfully submitted,

                                                  G. ZACHARY TERWILLIGER
                                                  United States Attorney

                                                  JOSEPH H. HUNT
                                                  Asst. Attorney General, Civil Division

                                                  CARLOTTA WELLS
                                                  Assistant Director, Federal Programs Branch

                                                  JAMES C. LUH
                                                  JULIE STRAUS HARRIS
                                                  Attorneys, Federal Programs Branch
                                                  Civil Division, Department of Justice
                                                  1100 L St NW, Room 12018
                                                  Washington DC 20530


                                                   19
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 21 of 22 PageID# 4149



                                      Phone: (202) 514-4938
                                      E-mail: James.Luh@usdoj.gov

                                            /s/
                                      LAUREN A. WETZLER
                                      Chief, Civil Division
                                      Assistant United States Attorney
                                      Office of the United States Attorney
                                      2100 Jamieson Ave.,
                                      Alexandria, VA. 22314
                                      Tel: (703) 299-3752
                                      Fax: (703) 299-3983
                                      Lauren.Wetzler@usdoj.gov




                                       20
Case 1:17-cv-00893-TSE-IDD Document 75 Filed 10/09/18 Page 22 of 22 PageID# 4150



                                 CERTIFICATE OF SERVICE

        I certify that on October 9, 2018, I electronically filed the foregoing with the Clerk of

 Court using the CM/ECF system, which sent a notification of such filing (NEF) to the following

 counsel of record:


 Sonia Tabriz
 ARNOLD & PORTER KAY SCHOLER LLP
 601 Massachusetts Ave., N.W.
 Washington, D.C. 20001-3743
 Telephone: (202) 942-5000
 Fax: (202) 942-5999
 Email: sonia.tabriz@apks.com

 Jayna Genti
 Jonathan Richard Mook
 DiMuroGinsberg PC
 1101 King Street Suite 610
 Alexandria, VA 22314-2956
 Telephone: (703) 684-4333
 Fax: 703-548-3181
 Email: Jgenti@dimuro.com
        Jmook@dimuro.Com


                                                            /s/
                                                      LAUREN A. WETZLER
                                                      Chief, Civil Division
                                                      Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      2100 Jamieson Ave.,
                                                      Alexandria, VA. 22314
                                                      Tel: (703) 299-3752
                                                      Fax: (703) 299-3983
                                                      Lauren.Wetzler@usdoj.gov
